Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0020621) in view of McIntosh (US 5,320,213) and Martin Huntley (aka Huntley) (US 2,799,129).
	Jones discloses a control system comprising:
one actuator 106, 106a, 106b (para. [0032]) mounted to a base frame 58, 66 and configured-
to move a slidable frames 70, 74, e.g. carriage, relative to a base frame or 
such that a platform and first and second upstanding side walls (see FIG. 2 reproduced below), are moved laterally relative to a base frame 58, 66, 
wherein a crop package receiving area has a fixed lateral width during all movement of a carriage relative to a base frame;
at least one sensor 170 (para. [0036]), 172 (para. [0036]),  configured to detect a position of one or more of a carriage and one actuator relative to a base frame; 
a wherein at least one actuator includes a bale separating member 86 extending into a crop packaging receiving;
a controller 26, 32, having a processor and memory architecture (para. [0057]), configured to-
receive position signals from at least one sensor 170, 172, and 
control one actuator based on a received position signals to move at least a carriage in a lateral direction relative to a base frame to sequentially accumulate multiple bales on a carriage.

    PNG
    media_image1.png
    501
    796
    media_image1.png
    Greyscale


[0036] For example, in the illustrated implementation, the LH switch 170 is configured to sense, directly or indirectly, when the crop package actuator 106 is moved to a position (or moved a predetermined distance to a position) in which the bale is out of the way of the gate 42 in the first direction 78. For example, the LH switch 170 may be operatively coupled to (e.g., at or near) the first side frame portion 70 and configured to be actuated by the bale itself, by any component of the accumulator 22 indicative of the position of the bale such as the bale moving member 86, the linkage 98, etc., or by the crop package actuator 106 being moved a predetermined distance to a position in which the bale is out of the way of the gate 42 in the first direction, e.g., the first side position…. Similarly, the RH switch 172 is a second position sensor and may be disposed in any location suitable to sense, directly or indirectly, when the bale is out of the way of the gate 42 in the second direction 82, e.g., to a second side position or second accumulation area on the accumulator 22 at or near the second side frame portion 74 at the second end (FIG. 7 as will be described in greater detail below). For example, the RH switch 172 may be operatively coupled to (e.g., at or near) the second side frame portion 74 and configured to be actuated by the bale itself, by any component of the accumulator 22 indicative of the bale position such as the bale moving member 86, the linkage 98, etc., or by the crop package actuator 106 being in a position in which the bale is out of the way of the gate 42 in the second direction 82, e.g., the second side position. Specifically, the RH switch 172 may be located adjacent the crop package actuator 106 when the crop package actuator 106 is extended such that the bale is moved in the second direction 82.
(Emphasis added.)
	In other words, Jones’ teaches that sensors 170, 172 sense actuator position which also locates the position of the carriage 70, 74. Understanding that carriage is defined as “2 : a wheeled support carrying a burden.” Jones’ slidable frame 70, 74 are not explicitly disclosed as a carriage. (https://www.merriam-webster.com/dictionary/carriage). Nor does Jones disclose a carriage that has a “fixed lateral width”.
McIntosh discloses a control system including-
one actuator 24, 28 mounted to a base frame 12 and configured-
to move a cart 48, e.g. carriage, relative to a base frame 12 or 
such that a platform (indicated generally as 52) is moved laterally relative to a base frame 12, 
at least one sensor 54, 54 configured to detect a position of one or more of a carriage and one actuator relative to a base frame; and
a controller 56 (C3/L15-34), having a processor and memory architecture, configured to-
receive position signals from at least one sensor 54, 54 and 
control one actuator based on a received position signals to move at least a carriage in a lateral direction relative to a base frame.

Huntley discloses a carriage 146, 148 that is laterally movable (C5/L6-15) relative to base frame 24, 26, 28, 30, 32, 34, 36, 38, 40, a carriage having a platform 148 defining a crop package receiving area, wherein a carriage has a fixed lateral width and a crop receiving area has a fixed lateral width during movement of a carriage. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Jones to include a carriage that is laterally movable relative to a base frame, a carriage having a platform defining a crop package receiving area, wherein a carriage has a fixed lateral width and a crop receiving area has a fixed lateral width during movement of a carriage, as taught by Huntley, thereby providing automatic carriage shifting of bales during knotting of a just completed bale which results in proper spacing of bales on the carriage such that three bales can be placed thereon.
	With respect to claims 2-7 the operational process steps recited therein are disclosed in Jones para. [0028] and disclosed in the discussion of the individual reference characters associated with the structure recited in claim 1.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
April 21, 2021 have been fully considered but they are not persuasive.
Claim 1. Applicant argues that:

    PNG
    media_image2.png
    94
    635
    media_image2.png
    Greyscale

The examiner does not agree with Applicants interpretation of the claims or cited prior art. Applicant is respectfully reminded that the material or article worked upon by the apparatus does not limit apparatus claims.  See MPEP 2115. In this case, according to claim 1 the structure responsible for manipulating a bale is a carriage laterally movable relative to a base frame. While not handling bales McIntosh is at least analogous to Jones for providing a carriage laterally movable relative to a base frame, accumulator art. 
Applicant further contends the examiner's conclusion of obviousness is based upon improper hindsight reasoning. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant alleges that McIntosh renders Jones inoperable. Applicant provided no factual basis. The examiner thoroughly reviewed the combination and has fails to see how Jones would not operate. McIntosh replaces basic elements of Jones, providing a different version of a carriage to that of Jones for the reasons stated in the rejection above. And, Jones and McIntosh are analogous for at least the reason that both exist in the article accumulating bed/carriage art. Jones’ abilities to accumulate multiple articles are improved, not destroyed.
Claims 2-7 & 9-20. Applicant argues that the rejection fails to show the claims at issue would have been obvious in light of the prior art.
The examiner does not agree with Applicants interpretation of the rejection, claims or cited prior art. According to 37 CFR 1.104 “in rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.” (MPEP 706). As was noted in the office action mailed Jan. 26, 2021 the claims at issue are narrative and are merely use claims of the recited structure of their respective independent claims. Nor are the references complicated relative to understanding the operation thereof. Consequently, and in order to compact prosecution the pertinence of each claim and corresponding reference was not required.
Terminal Disclaimer
April 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,653,067 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652